DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 09/25/2020 is acknowledged.  Claims 1-10 have been amended. Claims 11-18 have been added.  Claims 1-18 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 207297351 in view of Endou et al. US 2019/0316589.
Regarding claim 1, Wang discloses:
A scroll compressor, comprising (see Figs. 1-3 and 10): 
a shell 80; 
a fixed scroll 10; 
a housing 60, 

 an orbiting scroll 30 disposed between the fixed scroll 10 and the housing 60, 
wherein, the fixed scroll 10 is formed therein with a first injection passage 12; and 
the scroll compressor further comprises an injection tube assembly 22, the injection tube assembly is disposed in the shell 80, the injection tube assembly comprises: a tube 221, and a first tube joint 21, 222 and a second tube joint 223 respectively disposed at two ends of the tube 221, the first tube joint 21, 222 passes through the shell 80 to communicate with an outside, and the second tube joint 223 is inserted and fitted in an injection inlet 11 in the first injection passage 12.

Wang is silent regarding:
an outer peripheral surface of the housing and an inner peripheral surface of the shell are fitted to each other; 
the housing is formed therein with a second injection passage, and a port of the first injection passage and a port of the second injection passage face each other, so that the first injection passage and the second injection passage communicate with each other;
the second tube joint is inserted and fitted in the second injection passage.
Endou teaches (see Figs. 2 and 11):
an outer peripheral surface of the housing 44 and an inner peripheral surface of the shell 20 are fitted to each other; 
the housing 44 is formed therein with a second injection passage 44a, and a port of the first injection passage 31a and a port of the second injection passage 44a face each other, so that 
the second tube joint 53 is inserted and fitted in the second injection passage 44a (Endou teaches that connecting the injection tube joint 53 directly to the first injection passage 31a formed in the fixed scroll 31 as in Fig. 3 (analogous to Wang) and connecting the injection tube joint 53 to the second injection passage 44a formed in the housing 44 which then communicates with the first injection passage 31a in the fixed scroll 31 as in Fig. 11 are equivalent alternatives for stably supplying fluid to the injection passage (paras. [0104-0105]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the injection passage arrangement in Wang (tube connected to first injection passage in the fixed scroll) with that taught by Endou (tube connected to second injection passage in the housing which then communicates with the first injection passage in the fixed scroll) to obtain the same predictable result of stably supplying fluid to the injection passage, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06. 

Regarding claim 5, the combination of Wang and Endou teaches:
wherein the outer peripheral surface of the housing 44 and the inner peripheral surface of the shell 20 are gas-tightly fitted to each other (see tight, gapless fit between housing 44 and shell 20 in Endou Figs. 2 and 11), and the second tube joint 223 (Wang) and the second injection passage (injection inlet 11 in Wang maps to second injection passage 44a in Endou as being the inlet to the injection passage) are gas-tightly fitted to each other (see Wang para. [0034]: pipe joint 223 is threaded into injection inlet 11, which is a type of gas-tight connection).

Regarding claims 10 and 14, the combination of Wang and Endou teaches:
wherein the scroll compressor further comprises an electric motor 40, the electric motor 40 is disposed in the shell 80 and has a casing 50, and the tube 221 extends along an axial direction of the fixed scroll between the casing 50 and the shell 80 (see Wang Fig. 10).

Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 207297351 in view of Endou et al. US 2019/0316589 as applied to claim 1 above, and further in view of Bodart et al. US 2010/0098570.
Regarding claim 2, the combination of Wang and Endou is silent regarding:
wherein the second injection passage is a through hole running through the housing.
Bodart teaches (see Fig. 1):
wherein the second injection passage 36, 37 is a through hole running through the housing 5.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the second injection passage in the combination of Wang and Endou to be a through hole running through the housing as taught by Bodart for the advantage of providing a simple, straightforward, and easily manufactured connection between the tube inside the shell and the injection passages. 

Regarding claim 3, the combination of Wang, Endou, and Bodart teaches:
wherein the second tube joint is inserted in only a portion of the through hole (see Bodart Fig. 1 and Wang Figs. 2 and 10). 

Regarding claim 4, the combination of Wang, Endou, and Bodart teaches:
wherein the port of the first injection passage 31a and the port of the second injection passage 44a are hermetically joined together (see Endou Fig. 11, tight, gapless fit between passages 31a and 44a). 

Regarding claims 11-13, the combination of Wang, Endou, and Bodart teaches:
wherein the scroll compressor further comprises an electric motor 40, the electric motor 40 is disposed in the shell 80 and has a casing 50, and the tube 221 extends along an axial direction of the fixed scroll between the casing 50 and the shell 80 (see Wang Fig. 10).

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 207297351 in view of Endou et al. US 2019/0316589 as applied to claims 1 and 5 above, and further in view of Li et al. CN 106401953.
Regarding claim 6, the combination of Wang and Endou teaches:
wherein the tube 221, the first tube joint 222, and the second tube joint 223 are all made of metal (“the middle tube 221 of the injection tube 22 may be a copper tube or the like, and the second tube joint 222 and the third tube joint 223 of the injection tube 22 may be made of steel” Wang [0035]).
The combination of Wang and Endou is silent regarding:
the first tube joint and the second tube joint are configured to be welded to two ends of the tube, respectively. 
Li teaches (see Figs. 4 and 5):

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to weld the first and second tube joints to the two ends of the tube in the combination of Wang and Endou as taught by Li for the advantage of ensuring sealed connections therebetween.

Regarding claim 7, the combination of Wang and Endou teaches:
wherein a first end (lower end) of the second tube joint 223 is connected to the tube 221, and a second end (upper end) of the second tube joint 223 is inserted in the second injection passage (injection inlet 11 in Wang maps to second injection passage 44a in Endou as being the inlet to the injection passage, see Wang Fig. 2 and Endou Fig. 11).
The combination of Wang and Endou is silent regarding:
wherein, a groove is formed on an outer peripheral wall of the second end of the second tube joint, and an O-ring seal is disposed in the groove (Wang teaches a threaded connection at the second tube joint 223 [0034]). 
Li teaches (see Figs. 4 and 5):
wherein, a groove 251 is formed on an outer peripheral wall of the second end of the second tube joint 25, and an O-ring seal 26 is disposed in the groove 251.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the sealing connection at the second tube joint in the 

Regarding claim 8, the combination of Wang and Endou teaches:
wherein a first end (outside the shell) of the first tube joint 21, 222 passes through a through hole 81 formed in the shell 80, and a second end (inside the shell) of the first tube joint 21, 222 is connected to the tube 221 (see Wang Figs. 3 and 10).
The combination of Wang and Endou is silent regarding:
wherein, the second end of the first tube joint comprises a flange and a main body, and the main body is configured to be fastened to the flange by a screw, a first end face of the flange faces toward the main body, and a second end face of the flange is configured to be welded to the tube (Wang teaches an O-ring connection 225 at the first tube joint 21, 222 [0035]). 
Li teaches (see Figs. 4 and 5):
wherein, the second end of the first tube joint comprises a flange 23 and a main body 22c, and the main body 22c is configured to be fastened to the flange 23 by a screw (at through holes 231; “The fixing plate 23 is disposed at the second end 242 of the connecting member 24 and is connected to the inner side surface 22d of the partition plate 22 by screws” Li translation p. 4 second full paragraph), a first end face of the flange 23 faces toward the main body 22c, and a second end face of the flange 23 is configured to be welded to the tube 24 (“one end of the connecting member 24 is fixed to the fixing plate 23 by means of welding” Li translation p. 3, fifth full paragraph). 


Regarding claims 15-17, the combination of Wang, Endou, and Li teaches:
wherein the scroll compressor further comprises an electric motor 40, the electric motor 40 is disposed in the shell 80 and has a casing 50, and the tube 221 extends along an axial direction of the fixed scroll between the casing 50 and the shell 80 (see Wang Fig. 10).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 207297351 in view of Endou et al. US 2019/0316589 and Li et al. CN 106401953 as applied to claim 8 above, and further in view of Fogt et al. US 5,640,854.
Regarding claim 9, the combination of Wang, Endou, and Li is silent regarding:
wherein a gasket is disposed between the first end face of the flange and a fitting surface of the main body.
Fogt teaches:
wherein a gasket is disposed between the first end face of the flange 134 and a fitting surface of the main body 74 (“A second tubular member 132 extends between valve 114 and is coupled to a mounting plate 134 having a gasket (not shown) and fixedly secured to non-orbiting scroll member 74 using a plurality of bolts 136” see col. 5, l. 63-66 and Fig. 2; although not 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to incorporate a gasket in the combination of Wang, Endou, and Li as taught by Fogt for the advantage of ensuring fluidic sealing between the flange and the main body.

Regarding claim 18, the combination of Wang, Endou, Li, and Fogt teaches:
wherein the scroll compressor further comprises an electric motor 40, the electric motor 40 is disposed in the shell 80 and has a casing 50, and the tube 221 extends along an axial direction of the fixed scroll between the casing 50 and the shell 80 (see Wang Fig. 10).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited art disclose various injection configurations in scroll compressors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        01/03/2022